Field, J.
delivered the opinion of the Court.
The Court is unanimous in the opinion, that the County court should have given to the jury the fifth instruction: And that the judgment of the County court for the refusal to give that instruction should be reversed, with costs; and the cause be remanded to the County court for a new trial to be had therein: Upon which trial, if the same facts are proved, and the instruction is asked for again, it is to be given. Which is ordered to be certified to the Circuit court, in answer to the fourth and fifth questions adjourned.
The Court deems it unnecessary to respond to the other questions adjourned.